Case 5:17-cv-00157-RWS-CMC Document 81 Filed 07/14/20 Page 1 of 8 PageID #: 600



                               IN THE UNITED STATES DISTRICT COURT
                                FOR THE EASTERN DISTRICT OF TEXAS
                                       TEXARKANA DIVISION

    PHILLIP MALDONADO,                                      §
                                                            §
                     Plaintiff,                             §     CIVIL ACTION NO. 5:17-CV-00157-RWS
                                                            §
    v.                                                      §
                                                            §
    JERRY L BROCK,                                          §
                                                            §
                     Defendant.                             §
                                                            §

                                                        ORDER

           Plaintiff Phillip Maldonado, a prisoner of the Texas Department of Criminal Justice, sued

various defendants under 42 U.S.C. § 1983, alleging constitutional violations. This Court referred the

case to the United States Magistrate Judge, who recommended Plaintiff’s claims against Sergeant

Jerry Brock be dismissed with prejudice. 1 Docket No. 77. Plaintiff objected to the Magistrate Judge’s

recommendation. Docket No. 79. For the following reason, those objections are OVERRULED,

and the Magistrate Judge’s recommendation is ADOPTED.

         I. Background

           Plaintiff claims that, on July 4, 2016, Sgt. Brock was summoned to the housing area because

inmates, including Plaintiff, were outside their designated section of the facility. Sgt. Brock escorted

Plaintiff back to the appropriate section, placed plaintiff in his cell and asked for Plaintiff’s

identification (ID) card. Plaintiff replied that Sgt. Brock could see what cell and bunk he was in and

could get that information off the pod roster. Sgt. Brock stated that, if Plaintiff did not provide his ID,

then Brock would lock Plaintiff up.



1
    Previously, the claims against all other defendants were dismissed without prejudice. Docket No. 59.
Case 5:17-cv-00157-RWS-CMC Document 81 Filed 07/14/20 Page 2 of 8 PageID #: 601



        According to Plaintiff, he exited the cell, turned around, placed his hands behind his back and

was cuffed by Sgt. Brock. After walking a few steps, Plaintiff states he decided it was not worth going

to lockup. Plaintiff then stopped and turned around, attempting to tell his cellmate to slide his ID

under the door. But he was prevented from doing so, Plaintiff contends, because Sgt. Brock

immediately swept his feet out from under him, slamming Plaintiff in the floor face first. As a result,

Plaintiff states he fractured a bone in his face.

        After the use of force, Plaintiff asserts Sgt. Brock wrote a disciplinary case that alleged

Plaintiff had been ordered to stop pulling away and refused to comply with the order. Captain Gooden

ran the disciplinary case without Plaintiff being present and falsely stated that Plaintiff was off the

unit when, in fact, he was not. Plaintiff states this disciplinary case was overturned on appeal.

     II.        Sgt. Brock’s Motion for Summary Judgment

        Sgt. Brock moved for summary judgment, offering his own version of the events. He claimed

that he asked Plaintiff for his ID card, but Plaintiff refused. He put Plaintiff in hand restraints and

attempted to escort him to the Eight Building holding cell. After the escort began, Sgt. Brock stated

Plaintiff tried to pull away. Sgt. Brock stated he maintained his hold and told Plaintiff the minimum

amount of force necessary to gain compliance would be used if he did not stop pulling away.

        According to Sgt. Brock, Plaintiff complied and began walking, but tried to pull away again

a few steps later. Sgt. Brock stated that he gave Plaintiff a second order and again explained the

consequences of failing to comply. Plaintiff briefly complied, but then pulled away a third time. Sgt.

Brock stated he used a leg sweep and applied downward pressure to bring Plaintiff to the ground.

Other officers came to the scene, and Plaintiff was taken to the medical department.

        Sgt. Brock acknowledges that Plaintiff suffered a fractured orbital bone requiring surgery but

argues the force was used in a good faith effort to restore discipline in response to Plaintiff’s repeated

                                                Page 2 of 8
Case 5:17-cv-00157-RWS-CMC Document 81 Filed 07/14/20 Page 3 of 8 PageID #: 602



non-compliance. To Sgt. Brock, his use of force was neither malicious nor sadistic. Sgt. Brock

invoked his entitlement to qualified immunity.

     III.       The Summary Judgment Evidence

        The Defendants submitted a use of force report, which concluded the use of force was

justified, and Plaintiff’s medical records, which showed Plaintiff had a fractured orbital bone and

underwent surgery on July 19, 2016.

        The Defendants also submitted a surveillance video showing the incident, which contradicts

Plaintiff’s view of the events. This video opens with Sgt. Brock standing behind Plaintiff in front of

his cell, apparently securing the handcuffs. The two men take a quarter turn to their left, bringing

them to face the camera directly. They are at the far side of the dayroom from where the camera is

located. Plaintiff starts to walk toward the camera but veers to his left, circling around Sgt. Brock. He

takes five steps and stops. Sgt. Brock then steps behind him, and they walk through the dayroom

toward the camera. As they approach the bottom of the frame, Plaintiff pulls away from Sgt. Brock

heading toward his right. Sgt. Brock pulls him back and gestures toward a doorway in the bottom

right corner of the screen. They turn around so their backs are to the camera, facing back the way

they came. Plaintiff can be seen pulling away from Sgt. Brock. He takes about four or five steps back

the way he came, towards his cell on the other side of the dayroom. Sgt. Brock follows just behind

him, with his left arm trying to hold Plaintiff’s right arm. On Plaintiff’s fifth step toward his cell, Sgt.

Brock uses his right leg to trip Plaintiff, taking him to the floor. He remains on top of Plaintiff, holding

him down, until other officers arrive. Medical personnel come to the scene and Plaintiff is placed on

a gurney for transport to the infirmary.




                                                Page 3 of 8
Case 5:17-cv-00157-RWS-CMC Document 81 Filed 07/14/20 Page 4 of 8 PageID #: 603



     IV.       The Magistrate Judge’s Report

       The Magistrate Judge reviewed the summary judgment evidence, including the video, and

issued a report recommending Sgt. Brock’s motion for summary judgment be granted. The Magistrate

Judge set out the law governing use of force claims, stating the core judicial inquiry was whether the

force was used in a good-faith effort to restore discipline or maliciously and sadistically for the very

purpose of causing harm. Wilkins v. Gaddy, 559 U.S. 34, 35 (2010). In making this determination,

the Fifth Circuit has identified five factors to be considered: (1) the extent of the injury suffered; (2)

the need for the application of force; (3) the relationship between the need and the amount of force

used; (4) the threat reasonably perceived by the responsible officials; and (5) any efforts made to

temper the severity of a forceful response. Baldwin v. Stalder, 137 F.3d 836, 839 (5th Cir. 1998);

Hudson v. McMillian, 962 F.2d 522, 523 (5th Cir. 1992). These are commonly referred to as the

“Hudson factors.” See, e.g., Baldwin, 137 F.3d at 838–39.

       The Magistrate Judge analyzed each of these factors separately. While the first factor clearly

weighed in Plaintiff’s favor, the Magistrate Judge determined that the second and fourth factors

weighed in Sgt. Brock’s favor and that the third and fifth factors were inconclusive. In reviewing the

central question of whether the force was used in a good faith effort to restore discipline or

maliciously and sadistically for the very purpose of causing harm, the Magistrate Judge concluded as

follows:

       The surveillance video shows Sgt. Brock did not act maliciously or sadistically for
       the very purpose of causing harm. Rather, he was faced with a recalcitrant inmate
       who resisted his attempts to remove him from the housing area by continually trying
       to pull away and trying to move in a different direction. See, e.g., Williams v.
       Valenti, 432 F.App’x 298, 2011 WL 2650883 (5th Cir., July 7, 2011) (use of force
       not malicious or sadistic where inmate was belligerent and pulled away when
       officer grasped his arm); Waddleton [v. Rodriguez, 750 F.App’x 248 (5th Cir.
       2018)] (no malicious or sadistic action where inmate was in restraints but continued
       to be uncooperative and resisting). In the absence of any showing of malicious or
       sadistic action for the very purpose of causing harm, Plaintiff’s excessive force
                                               Page 4 of 8
Case 5:17-cv-00157-RWS-CMC Document 81 Filed 07/14/20 Page 5 of 8 PageID #: 604



       claim is without merit.

Docket No. 77 at 14. The Magistrate Judge recognized the severity of Plaintiff’s injury, but observed

that in Waddleton, the Fifth Circuit stated that “injury alone does not equate to excessive force.”

Waddleton, 750 F. App’x at 255. This is because the question is not whether a certain quantum of

injury was sustained but whether the force was applied in a good faith effort to restore discipline or

maliciously and sadistically to cause harm. In Whitley v. Albers, 475 U.S. 312, 321 (1986), the

Supreme Court stated the seriousness of an injury may be considered in determining whether the

force could plausibly have been thought necessary or evinced such wantonness with respect to an

unjustified infliction of harm as is tantamount to a knowing willingness that the harm occur. In so

holding, the Supreme Court determined that the shooting of a prisoner in the leg with a shotgun was

not an Eighth Amendment violation because it was done in an effort to restore discipline rather than

through a wanton willingness to inflict unjustified suffering. Id. at 325.

       Applying those principles here, the Magistrate Judge determined that Sgt. Brock was

attempting to restore discipline and order, rather than engaging in a malicious or sadistic effort to

cause harm. The Magistrate Judge found Sgt. Brock was entitled to Eleventh Amendment immunity

from any claims for monetary relief in his official capacity and qualified immunity from claims for

monetary relief in his individual capacity. The Magistrate Judge, therefore, recommended that the

motion for summary judgment be granted.

     V.        Plaintiff’s Objections

       In his objections, Plaintiff states he never received an attorney to help him, so he has been

using what little money he has to pay “jail house so-called lawyers.” He says the “high priced

attorneys” representing the Defendant should have seen that Sgt. Brock should have got on his radio

and called in an ICS (i.e., an Incident Control System alert) the moment Sgt. Brock said Plaintiff

                                              Page 5 of 8
Case 5:17-cv-00157-RWS-CMC Document 81 Filed 07/14/20 Page 6 of 8 PageID #: 605



refused to hand over his ID.

       Plaintiff asserts the video shows him exiting his cell and turning around to allow Sgt. Brock

to cuff him, yet three or four officers wrote statements saying Plaintiff refused to return to his cell.

He claims Sgt. Brock’s statement admits that Plaintiff “complied with all orders and entered his cell.”

       Plaintiff also asserts that, two months before this incident, Sgt. Brock was assaulted and

knocked out by three Hispanic inmates in the very same building. He contends “that’s the reason this

sergeant did this to me.” Plaintiff also states that anyone who thinks “minimum force” was used

should have seen the surgery, since he had three fractures and not just one.

       Plaintiff states that, if he had slammed Sgt. Brock the same way, he would have had his rights

read to him, would have been starved and would have been beaten up. Likewise, Plaintiff claims Sgt.

Brock would have been taken to the hospital had Sgt. Brock been injured similarily. Plaintiff wants

to present his case to a jury, and he complains that he does not have access to a law library or

assistance from other inmates because of the COVID-19 virus.

     VI.       Discussion

       Plaintiff’s objections do not address the Magistrate Judge’s discussion of the Hudson factors,

nor the conclusion that the force was applied in a good faith effort to restore discipline rather than

maliciously and sadistically for the very purpose of causing harm. He contends Sgt. Brock’s written

statement says that Plaintiff “complied with all orders,” but this portion of Sgt. Brock’s statement

refers to the period of time before the escort began. After the escort began, Sgt. Brock stated that

Plaintiff pulled away from him three times, which is confirmed on the surveillance video.

       Plaintiff offers only a conclusory assertion that Sgt. Brock’s use of force on him was

motivated by an assault occurring two months earlier, rather than by the fact Plaintiff repeatedly

tried to pull away from the escort. While there is no doubt Plaintiff suffered serious injuries, the

                                              Page 6 of 8
Case 5:17-cv-00157-RWS-CMC Document 81 Filed 07/14/20 Page 7 of 8 PageID #: 606



Magistrate Judge correctly stated the mere fact of injury alone does not equate to excessive force.

See, e.g., Whitley, 475 U.S. at 325; McCoy v. Esquivel, 798 F. App’x 818, 819–20 (5th Cir. 2020);

Waddleton, 750 F. App’x at 255.

       Careful review of the surveillance video confirms that Plaintiff pulled away from Sgt. Brock

three separate times and attempted to walk back toward his cell rather than complying with Sgt.

Brock’s orders. The Magistrate Judge correctly determined that “Plaintiff’s defiance of Sgt. Brock’s

attempt to escort him, coming on the heels of his refusal to give Sgt. Brock his ID, plainly created a

need for the application of force.” Docket No. 77 at 12; see, e.g., Soto v. Dickey, 744 F.2d 1260,

1270 (7th Cir. 1984) (where an inmate cannot be persuaded to obey an order, some means must be

used to compel compliance because discipline is essential for the institution to function); Minix v.

Blevins, Civil Action No. 6:06-cv-306, 2007 WL 1217883 (E.D. Tex. Apr. 23, 2007) (finding that

inmates cannot pick and choose which rules to obey). Because Sgt. Brock did not use force

maliciously and sadistically for the very purpose of causing, Plaintiff’s excessive force claim is

without merit.

       Plaintiff’s objections do not refer to the Magistrate Judge’s determination that Sgt. Brock is

entitled to qualified and Eleventh Amendment immunity. A review of the record shows this

determination was correct as well.

     VII.        Conclusion

       The Court has conducted a careful de novo review of those portions of the Magistrate Judge’s

proposed findings and recommendations to which the Plaintiff objected. See 28 U.S.C. §636(b)(1)

(requiring this Court to “make a de novo determination of those portions of the report or specified

proposed findings or recommendations to which objection is made.”). Upon such de novo review,

the Court has determined the Report of the Magistrate Judge is correct and the Plaintiff’s objections

                                              Page 7 of 8
Case 5:17-cv-00157-RWS-CMC Document 81 Filed 07/14/20 Page 8 of 8 PageID #: 607
     .


are without merit.

       Accordingly, Plaintiff’s objections (Docket No. 78) are OVERRULED; the Report of the

Magistrate Judge (Docket No. 77) is ADOPTED; and Sgt. Brock’s Motion for Summary Judgment

(Docket No. 74) is GRANTED. It is therefore

       ORDERED that Plaintiff’s claims against Sgt. Brock are DISMISSED WITH

PREJUDICE.

        So ORDERED and SIGNED this 14th day of July, 2020.




                                                       ____________________________________
                                                       ROBERT W. SCHROEDER III
                                                       UNITED STATES DISTRICT JUDGE




                                         Page 8 of 8
